Title: To James Madison from Edward Jones, 8 February 1802 (Abstract)
From: Jones, Edward
To: Madison, James


8 February 1802. Refers to annexed copy of his last letter reporting inadequacy of provisions made for sick seamen. Has frequent applications from invalid seamen arriving from small ports where their captains have left them with the fever; it is difficult to place them on other vessels “as it endangers the Crew.” Asks how they shall be provided for. States that unwholesome island conditions have “carried off a number of Americans, indeed the situation of this place is extremely unhealthy.”
 

   RC (DNA: RG 59, CD, Guadeloupe, vol. 1). 1 p. Written at the bottom of a copy of Jones’s 13 Jan. dispatch.


   A full transcription of this document has been added to the digital edition.
